Citation Nr: 0820579	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  02-22 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral leg 
disorder, claimed as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1956 to May 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.  In March 2004, the 
Board denied the veteran's claims.  He appealed that decision 
to the Court of Appeals for Veterans Claims.  By a July 2005 
Order, that Court vacated the Board's denial and remanded the 
claims for further development.  In accordance with that 
remand, the Board remanded the claims in June 2006 and 
December 2007.

The veteran appeared before a Decision Review Officer in a 
hearing in July 2003 to present testimony on the issues on 
appeal.  The hearing transcript has been associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran's ankylosing spondylitis of the thoracolumbar 
spine was first manifested many years after the veteran's 
service and has not been found to be medically related to his 
service. 

2.  The veteran's bilateral leg disorder, L5-S1 
radiculopathy, has been medically related to his back 
disorder, for which service connection is not in effect.


CONCLUSIONS OF LAW

1.  Ankylosing spondylitis of the thoracolumbar spine was not 
incurred or aggravated in the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  L5-S1 radiculopathy is not proximately due to, or the 
result of, a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2002 and August 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007) and 38 C.F.R. § 3.159(b) (2007).  Specifically, 
the AOJ notified the veteran of information and evidence 
necessary to substantiate the claims for service connection 
and secondary service connection.  This notice included the 
types of information and evidence that VA would seek to 
provide and that which the veteran was expected to provide.  

In August 2006, the AOJ provided additional notice with 
respect to the initial disability rating and effective date 
elements of the claims.  Although this notice was delivered 
after the initial denial of the claims, the AOJ subsequently 
readjudicated the claims based on all the evidence in August 
2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claims and the late notice did not 
affect the essential fairness of the decision.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured, to include those generated in conjunction with 
the veteran's successful claim for Social Security 
Administration disability benefits.  The veteran has been 
medically evaluated and a medical opinion has been sought.  

Service treatment records are not available for this veteran.  
Under such circumstances, the VA has a heightened duty to 
search for medical information from alternative sources in 
order to reconstruct the service medical records.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  In that regard, the 
information of record indicates that efforts to obtain these 
service treatment records were not successful.  See Formal 
Finding of Unavailability, June 2007.  Specifically, morning 
reports were requested, as well as in-patient treatment 
records from Fort Snelling.  While a negative reply was 
received regarding the Fort Snelling records, morning reports 
were obtained, showing that the veteran had two periods of 
temporary duty off base.  They do not indicate the reason for 
this duty, however.  Regardless, as the Board will discuss 
below, the veteran's statements regarding his in-service 
injury are found to be credible.  Therefore, there is no 
prejudice to the veteran in the absence of his service 
records.

With consideration of the facts set forth above, and in light 
of the apparent unavailability of the service medical 
records, the Board is satisfied that VA's duty has been met 
and that reasonable efforts to reconstruct the veteran's 
service records have been made.  Additional developmental 
action by the RO is not warranted in this instance, as such 
activity would not be fruitful in obtaining additional 
pertinent medical information or documenting information that 
cannot generally be obtained from existing medical evidence 
of record. 

Service Connection

The veteran seeks service connection for a back disorder, 
which he contends initially manifested in service as the 
result of a fall in service.  In order to establish direct 
service connection, three elements must be established.  
There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. 
§ 3.303 (2007); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Finally, where the pertinent service department 
records are missing, as is the case here, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The medical evidence confirms that the veteran carries a 
current diagnosis of ankylosing spondylitis of the 
thoracolumbar spine.  See VA examination, February 2008.  
Though the service treatment records are unavailable, the 
veteran has credibly contended that he fell down steel grated 
steps on his ship, impacting his buttocks, and has 
experienced back problems ever since.  The question at issue, 
therefore, is whether the current disability is medically 
related to the event in service.

In the course of a July 2007 VA examination, a physician 
rendered an etiological opinion that found against a nexus, 
essentially indicating that it was less likely than not that 
the veteran's condition was related to his service.  The 
physician explained that this was because of the hereditary 
nature of the veteran's disability.  He further indicated 
that while it is a bit unusual for ankylosing spondylitis to 
arise after the age of 40, it does occur in approximately 10 
percent of cases.  The physician further found important the 
fact that the veteran was able to work in manual labor jobs 
as a roofer for many years after discharge.  Although the 
last sentence of the opinion appears to say that the 
veteran's back disabilities are service-connected, it is 
clear from the well-reasoned explanation directly preceding 
the conclusion that this was a typographical error.  

While this opinion contained a rational basis for its 
conclusion and appeared to be based on established facts, the 
examiner did not indicate that he reviewed the claims file.  
Also, he did not specifically reference the veteran's 
particular contentions as to how he injured his back in 
service.   Accordingly, the Board requested an additional 
medical opinion.

In February 2008, the veteran underwent another examination, 
which fully explored the extent of his back disability.  The 
examining physician acknowledged having reviewed the claims 
file and electronic medical record.  In the course of the 
exam, the veteran provided an accurate statement of the in-
service event.  The physician was instructed in the exam 
request that the veteran's statements regarding his injury in 
service were credible.  The veteran also relayed his post-
service history, to include working as a roofer for 35 years, 
with back pain on and off for many years.

Based on the exam and the review of the file, the physician 
opined that the veteran's ankylosing spondylitis was not 
caused by the fall in service.  He explained that the 
disorder is not a condition that can be caused by falling 
down, essentially echoing the previous examiner's rationale, 
that the condition is hereditary.

Together, these opinions are found to be credible, as they 
are based on an accurate review of the available evidence, 
including the veteran's credible statements of the type of 
fall he experienced in service.  Both physicians have the 
clinical expertise to render such decisions, and each 
provided a rationale for the opinions offered.  Importantly, 
there are no conflicting medical opinions of record finding 
that there is a relationship between the veteran's severe 
back disability and the fall in service.  Absent such 
evidence to the contrary, the Board is not in a position to 
further question these opinions.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991). 

In sum, the preponderance of the evidence is found to be 
against the veteran's claim; the benefit of the doubt 
provision does not apply.  Service connection for ankylosing 
spondylitis is denied.


Secondary Service Connection

The veteran contends that his bilateral leg disorder, 
diagnosed as L5-S1 radiculopathy, is the result of his back 
disorder, which he contends should be service-connected.  
Secondary service connection is available when a disability 
is found to be proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  The evidence must show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  

Medical evidence establishes that the veteran's leg disorder 
is indeed caused by his back disorder.  See VA examination, 
February 2008.  However, as discussed above, service 
connection is not in effect for his anklyosing spondylitis of 
the thoracolumbar spine.  As such, service connection is not 
warranted for any disability secondary to it, to include his 
leg disorder.  The veteran's claim must be denied.


ORDER

Entitlement to service connection for ankylosing spondylitis 
of the thoracolumbar spine is denied.

Entitlement to service connection for a bilateral leg 
disorder, specifically L5-S1 radiculopathy, is denied.


____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


